Case 19-11196-elf        Doc 16     Filed 03/20/19 Entered 03/20/19 14:10:52               Desc Main
                                    Document      Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


        In Re:                                  :       Chapter 13
                                                :
                 Thomas E. Sloan
                 Judyth A. Sloan                :       No. 19-11196
                        Debtors                 :
                                                :



                           CERTIFICATE OF NO OBJECTION



       I, Erik B. Jensen, Esquire, Attorney for the above-named Debtors, do hereby certify that no
response to the Motion to Extend Automatic Stay has been served upon me.

         WHEREFORE, the Motion is uncontested and the undersigned requests this Honorable Court to
enter the proposed Order submitted with the Motion.




Date: 3/20/19                                                   /s/ Erik B. Jensen
                                                                Erik B. Jensen, Esquire
                                                                Attorney for Debtors
